DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-18, 20-21, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (2019/0363529) in view of Yamaguchi (JP 2008-190194).

Regarding claim 15, Kuster teaches a sheath for a structural cable of a construction work, the structural cable comprising a bundle of tendons (210) to bear a load of the structural cable , the sheath (202) comprising: an inner surface for facing the bundle of tendons; an outer surface to be exposed to an environment of the structural cable; and a layer of high-density polyethylene (HDPE)-based material (paragraph 0042) having a thickness extending from the inner surface to the outer surface over at least part of the length of the sheath, wherein heating components (206) are embedded within a portion of the layer (202, 204), wherein the heating components are configured for receiving electrical energy and, using the electrical energy, heating at least the outer surface of the sheath so as to prevent ice, snow, rime or frost from forming thereon or remove ice, snow, rime or frost from the outer surface of the sheath.  Kuster fails to teach the sheath comprises a single layer with the heating element embedded.  Yamaguchi teaches a cable sheath having a single layer with a heating element embedded in the single layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cable sheath of Kuster a single layer as taught by Yamaguchi as it is obvious to use a known technique to improve similar devices in the same way.  Kuster fails to explicitly teach the heating element is less than 30% of the thickness of the layer.  It would have been an obvious matter of design choice to make the electrical component with a thickness smaller than 30% of a thickness of the layer, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Regarding claim 16, Kuster as modified by Yamaguchi teaches the portion of the single layer where the heating components are located includes the outer surface of the sheath.  
Regarding claim 17, Kuster as modified by Yamaguchi teaches the portion of the single layer where the heating components are located is at a distance from the outer surface of the sheath (See Yamaguchi Fig 3).  

Regarding claim 18, Kuster as modified by Yamaguchi teaches the portion of the single layer where the heating components are located is at a distance from the outer surface but fails to explicitly teach at most 20% of the thickness of the single layer.   It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the heating element at most 20% of the thickness from the outer surface, since it has been held that where the general conditions of a claim are disclosed in the prior art discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Regarding claim 20, Kuster as modified by Yamaguchi teaches the heating components include one or more electrical wires (paragraph [0008]).  

Regarding claim 21, Kuster as modified by Yamaguchi teaches the heating components are arranged so as to define at least one heating sheet (600) within the sheath.  


Regarding claim 24, Kuster teaches a structural cable comprising: a bundle of tendons (210) which bear a load of said structural cable, and a sheath (202) receiving the bundle of tendons therein, wherein the sheath comprises: an inner surface for facing the bundle of tendons; an outer surface to be exposed to an environment of the structural cable; and a layer of high-density polyethylene (HDPE)-based material having a thickness extending from the inner surface to the outer surface over at least part of the length of the sheath, wherein heating components (206) are embedded within a portion of the layer (202, 204), wherein the heating components are configured for receiving electrical energy and, using the electrical energy, heating at least the outer surface of the sheath so as to prevent ice, snow, rime or frost from forming thereon or remove ice, snow, rime or frost from the outer surface of the sheath.  Kuster fails to teach the sheath comprises a single layer with the heating element embedded.  Yamaguchi teaches a cable sheath having a single layer with a heating element embedded in the single layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cable sheath of Kuster a single layer as taught by Yamaguchi as it is obvious to use a known technique to improve similar devices in the same way.  Kuster fails to explicitly teach the heating element is less than 30% of the thickness of the layer.  It would have been an obvious matter of design choice to make the electrical component with a thickness smaller than 30% of a thickness of the layer, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Regarding claim 25, Kuster teaches a construction work comprising: at least one structural cable; and a source of energy, wherein the structural cable comprises:  4Application No. TBADocket No. 16505.00080.US00 a bundle of tendons (210) which bear a load of said structural cable, and a sheath (202) receiving the bundle of tendons therein, wherein the sheath comprises: an inner surface for facing the bundle of tendons; an outer surface to be exposed to an environment of the structural cable; and a layer of high-density polyethylene (HDPE)-based material having a thickness extending from the inner surface to the outer surface over at least part of the length of the sheath, wherein heating components (206) are embedded within a portion of the layer (202, 204), wherein the heating components are configured for receiving electrical energy and, using the electrical energy, heating at least the outer surface of the sheath so as to prevent ice, snow, rime or frost from forming thereon or remove ice, snow, rime or frost from the outer surface of the sheath, and wherein the source of energy is configured to provide the heating components with electrical energy to heat at least the outer surface of the sheath.  Kuster fails to teach the sheath comprises a single layer with the heating element embedded.  Yamaguchi teaches a cable sheath having a single layer with a heating element embedded in the single layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cable sheath of Kuster a single layer as taught by Yamaguchi as it is obvious to use a known technique to improve similar devices in the same way.  Kuster fails to explicitly teach the heating element is less than 30% of the thickness of the layer.  It would have been an obvious matter of design choice to make the electrical component with a thickness smaller than 30% of a thickness of the layer, since such a modification would have involved a mere chance in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (2019/0363529) in view of Yamaguchi (JP 2008-190194) and in further view of Montena (2011/0232937).

Regarding claim 19, Kuster as modified by Yamaguchi teaches the invention as described above but fails to teach the heating components include silver or carbon nanoparticles. Montena teaches a cable coating wherein the heating components include silver or carbon nanoparticles (paragraph [0028]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include silver or carbon nanoparticles in the heating components of Kuster as taught by Montena to conduct the heat to the outside of the cable.


Claim(s) 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuster (2019/0363529) in view of Yamaguchi (JP 2008-190194) and in further view of Gandy (3,133,846)

Regarding claim 22, Kuster as modified by Yamaguchi teaches the invention as described above but fails to teach the sheet is an openwork sheet.  Gandy teaches a cable sheet heater (5) that is an openwork sheet.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the heater of Kuster an open work sheet as taught by Gandy to allow the sheath material to flow through the heater.  

Regarding claim 23, Kuster as modified by Yamaguchi and Gandy teaches the invention as described above but fails to explicitly teach the openwork sheet has a ratio of at least 50% between an open surface of the sheet and a total surface of the sheet. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention make the openwork sheet with a ratio of 50% between open and total surface of the sheet, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.   In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carney teaches a cable sheath with heating elements.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        August 25, 2022